DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed .
B.	Claims 1-18 remains pending.
 
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by .
Dominic Desmond Phelim O'Neill, (US Pub. 2016/0232013 A1), herein referred to as “O’Neill”.


As for claims 1, 7 and 13, O’Neill teaches. A display control method that causes a computer to execute a procedure, the procedure comprising:

specifying, among a plurality of work processes included in a work flow, upon receiving an input of a work result of a first work process of a branching- source with a plurality of branching-destinations defined corresponding to the work result, a second work process of preceding the first work process and a third work process of a branching-destination of the plurality of branching- destinations corresponding to the input of the work result, based on the work flow, the plurality of work processes including the first work process to the third work process (par. 345-347 User Interface (UI) has three top-level components which all form part of the main presentation screen to the user: 1) Utility Pane (UP), 2) Grid Pane (GP) and 3) Model Overlay (MO). An example screenshot 700 is shown in FIG. 7 showing the Utility Pane 710 and Grid Pane 720. The Model Overlay Pane will be described later and is shown in FIG. 8);

generating an image list that includes a first work image associated with the second work process and a second work image associated with the third work process, with reference to a storage device that stores a plurality of work images in association with the plurality of work processes, the plurality of work images including the first work image and the second work image (par. 352 user is able to build a workflow with the given work blocks herein IACs); and

causing, upon receiving a specific instruction, the generated image list to be displayed on a display device (fig. 9-2 displays a workflow).

As for claims 2, 8 and 14, O’Neill teaches. The display control method according to claim 1, wherein the specific instruction is an input of the work result (par. 352 inputting into workflow block IACs).

As for claims 3, 9 and 15, O’Neill teaches. The display control method according to claim 1, the procedure further comprising: setting, among the plurality of work processes, the first work process that serves as a branching point and a fourth work process in which the work result is to be input, as a fifth work process that involve inputting (par. 385-387 shows the creation of workflow of combining multiple IACs together which can be 1 to the nth amount of IACs).


As for claims 4, 10 and 16, O’Neill teaches. The display control method according to claim 3, the procedure further comprising: causing, among a plural fifth work process, a work process in which inputting has been already done and a work process in which inputting has not yet been done to be highlighted such that these work processes are distinguishable from each other (fig. 9, 910 is highlighted).

As for claims 5, 11 and 17, O’Neill teaches. The display control method according to claim 1, the procedure further comprising: in a state where the image list is displayed on the display device, displaying one work image included in the image list on the display device in response to an input of a voice command for specifying the one work image; (par. 12 voice command can be used as replacement for user input) and
in a state where any work image included in the image list is displayed on the display device, causing the image list to be displayed on the display device in response to an input of a voice command for indicating the image list (fig. 9-1 shows user input to manipulate the creation of workflows, such that par.12 states that voice commands can be used to accomplish this).

As for claims 6, 12 and 18, O’Neill teaches. The display control method according to claim 1, the procedure further comprising: in a state where the image list is displayed on the display device, moving an area in the image list to be displayed on the display device in accordance with motion of a user of the display device (fig. 9-1 shows user input to manipulate the creation of workflows, such that par.12 states that gesture commands can be used to accomplish this).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        August 12, 2022